On petition for a rehearing, Crocker, J. delivered the following opinion—the other Justices concurring:
In the petition for a rehearing filed in this case, it is urged that the conveyance from Crandall to Bunn, as trustee for his wife, was only of the interest of Crandall as a member of the firm of Crandall, Foskett & Craig, and that it only operated as a transfer of the interest he might have left after the payment of the debts of the firm, and a full settlement between the partners. We view it as a conveyance of his undivided share of the partnership property, and that, as to partnership creditors, it still continued partnership property in the hands of Bunn, liable to the partnership debts. It could not be changed from partnership to individual property, so as to affect the rights of partnership creditors in any such way. The *200purchase money paid to Bunn for this partnership property, whether paid with partnership means or not, stands in the place of the property'as the proceeds thereof, and as a fund derived therefrom, and liable to the partnership debts the same as the property for which it was paid.
The rehearing is therefore denied.